Exhibit 10.1
 
INVESTMENT MANAGEMENT AGREEMENT

 
THIS INVESTMENT MANAGEMENT AGREEMENT (“Agreement”) made as of the 22nd day of
September, 2008 (“Commencement Date”) between Platinum Underwriters Holdings,
Ltd. (the “Client”) and Hyperion Brookfield Asset Management, Inc. (“Hyperion”).
 
WITNESSETH:
 
WHEREAS, the Client desires to appoint Hyperion as the investment manager of the
portion of the assets of the Client constituting the Investment Account (as
defined in Section 4).
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Appointment and Status as Investment Manager.  The Client hereby
appoints Hyperion as the investment manager with respect to the Investment
Account, and Hyperion hereby accepts this appointment, on the terms and
conditions set forth herein.
 
2.           Management of Account.  Hyperion represents that it is a federally
registered investment adviser under the Investment Advisers Act of 1940, as
amended, and acknowledges that, in acting as investment manager under this
Agreement, it will be acting as a fiduciary with respect to the Investment
Account.  Hyperion agrees to supervise and direct, with full authority and at
its discretion, on the Client’s behalf and at the Client’s risk, the investment
of the assets contained in the Investment Account in such manner as Hyperion may
deem advisable in accordance with written investment restrictions and guidelines
delivered to Hyperion by the Client and attached as Exhibit A (the “Investment
Guidelines”).  The Client may from time to time amend the Investment
Guidelines.  Hyperion will not be bound to follow any amendment to the
Investment Guidelines, however, until it has received written notice of the
amendment from the Client.  The Client will incorporate into the Investment
Guidelines any restrictions on investments, provided that it shall be Hyperion’s
responsibility to abide by any and all laws and regulations affecting or
governing its activities as a registered investment adviser, whether or not any
investment restrictions resulting from such laws and regulations are
incorporated by the Client into the Investment Guidelines.
 
3.           Brokerage. Hyperion may place orders for the execution of
transactions for the Investment Account with or through any brokers, dealers or
banks that Hyperion may select without prior notice to the Client and in
accordance with Hyperion’s policy with respect to allocation of brokerage and
brokerage commissions as set forth in Part II of its Form ADV, as amended from
time to time.  Hyperion will at all times seek the best possible execution for a
given securities transaction.  To the extent permitted by law, the Client
authorizes Hyperion to bunch or aggregate its orders with orders of its other
clients.  Hyperion will not effect securities transactions for the Investment
Account through any broker-dealer that may be deemed to be affiliated with
Hyperion.
 
4.           Investment Account. The “Investment Account” shall initially
consist of the cash and assets of the Client listed in the schedule of assets
separately furnished in writing to Hyperion by the Client plus all investments,
reinvestments and proceeds of the sale thereof, including, without limitation,
all dividends and interest on investments, and all appreciation thereof, net of
withdrawals therefrom.   The Client may from time to time in its sole discretion
make additions to, or withdrawals from, the Investment Account and the Client
will promptly notify Hyperion thereof.  The Client represents that the Client is
the beneficial owner of all assets contained in the Investment Account and that
no restrictions exist on the transfer, sale or public distribution of any of
those assets; provided, however, assets in trust accounts may have certain
restrictions.
 
5.           Custody.  The cash and assets of the Investment Account shall be
held by a Custodian, duly appointed by the Client (the “Custodian”) in the
custody accounts identified in Exhibit C.  Hyperion represents that the
Custodian has no affiliation with Hyperion and the Client represents that the
Custodian has agreed to act as sole custodian for the Investment Account in
accordance with Hyperion’s instructions.  Hyperion shall at no time have
custody, possession or direct control of the assets and cash in the Investment
Account and nothing in this Agreement shall be deemed to authorize Hyperion to
take or receive physical possession of any of the assets.  In addition, Hyperion
shall not be liable for any act or omission of the Custodian.  Hyperion shall
give instructions to the Custodian in writing (via an approved signatory list
that is updated on a regular basis) or orally, but if instructions are given
orally, Hyperion shall confirm them in writing or by facsimile as soon as
practicable thereafter.  The Client shall instruct the Custodian to provide
Hyperion with such periodic reports concerning the status of the Investment
Account as Hyperion may reasonably request from time to time.  The Client will
not change the Custodian without giving Hyperion reasonable prior notice of its
intention to do so together with the name of, and other relevant information
with respect to, the new Custodian.
 
6.           Limitations on Liability; Indemnity.  The Client agrees to
indemnify and hold Hyperion harmless from any and all expenses, damages, costs
and fees, including reasonable attorney’s fees, which may be incurred by reason
of the Client’s negligence, willful misconduct, malfeasance, material breach of
this Agreement or violation of applicable law.
 
Hyperion agrees to indemnify and hold the Client harmless from any and all
expenses, damages, costs and fees, including reasonable attorney’s fees, which
may be incurred by reason of Hyperion’s negligence, willful misconduct,
malfeasance, material breach of this Agreement or violation of applicable law.
 
Nothing in this Agreement shall in any way constitute a waiver or limitation of
any rights that the Client may have under Federal or State securities laws.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
7.         Representations and Warranties of the Client.  The Client represents
and warrants to Hyperion that (a) this Agreement has been duly authorized,
executed and delivered by the Client and constitutes its valid and binding
obligation, enforceable in accordance with its terms; (b) no governmental
authorizations, approvals, consents or filings are required in connection with
the execution, delivery or performance of this Agreement by the Client;  (c) the
execution, delivery and performance of this Agreement by the Client will not
violate or result in any default under the Client’s charter or by-laws (or
equivalent constituent documents), any material contract or agreement to which
the Client is a party or by which it or its assets (including the Investment
Account) may be bound or in the best of it’s knowledge any statute or any rule,
regulation or order of any government agency or body.
 
8.           Directions to Hyperion.   All directions by or on behalf of the
Client to Hyperion shall be in writing signed either (a) by a trustee or
authorized officer of the Client (refer to Exhibit D), or (b) by a duly
authorized agent of the Client.  Hyperion shall be fully protected in relying
upon any direction signed by a person whose authority to do so has been
previously certified by the Client to Hyperion. Hyperion shall also be fully
protected when acting upon any instrument, certificate or paper Hyperion
reasonably believes to be genuine and to be signed or presented by the proper
person or persons.
 
9.           Reports and Communication.  Hyperion shall provide the Client with
reports containing the status of the Investment Account, including a statement
of compliance, on a monthly basis and at any other times as the Client may
reasonably request.  Further, Hyperion shall also reconcile such reports with
custodian reports and communicate and resolve any material discrepancies with
the Custodian.  Further, Hyperion shall provide trade order information,
including but not limited to, to the Custodian, accountant and other third
parties as requested in writing by Client.
 
10.           Auditing.  Client shall have the reasonable right to audit all
Hyperion’s books and records directly pertaining to the performance of
investment management under this agreement, and to obtain copies of such books
and records as its auditors may reasonably request in connection with such
audit, provided that Client gives reasonable notice of the audit, and reviews
the books and records during Hyperion’s normal business hours, and promptly
reimburses Hyperion for any costs of photocopying such books and records.
 
Hyperion furthermore agrees, at its sole cost and expense, to provide Client
with a Type II SAS 70 Report (the “Report”) concerning Hyperion’s internal
controls with respect to design and operating effectiveness of the controls over
investment management.   The Report should cover the most recent calendar year
period (if a Report is performed on other then a calendar year basis, then the
Report must at least cover the calendar year period through November
30th).  Each quarter end when Hyperion does not provide the Report, Hyperion
will provide Client with a letter certifying that the internal control
environment has not changed during that quarter or, if there have been material
changes to the internal control environment, Hyperion will explain the nature of
the changes, including the design effectiveness of such changes.   Both the
Report and any interim period letter on internal controls are required to be
delivered to Client within 30 days of the period covered by the report and each
quarterly letter, respectively.  In addition, Hyperion is required to promptly
advise Client of any material changes in their internal control environment, or
the identification of any material weaknesses or deficiencies in the controls
governing investment management once Hyperion becomes aware of any such
circumstances.  If Hyperion identifies a material weakness or significant
deficiency in internal control that relates to or affects the Client or the
services provided to the Client, Hyperion will promptly communicate the nature
of the material weakness or significant deficiency identified, the planned
corrective action, the timing to complete remediation, and confirmation of
control remediation upon completion of the corrective action.
 
To the extent Hyperion does not remediate any material weakness or significant
deficiency, within a reasonable cure period, not to exceed thirty (30) days,
then the Client shall have the right to immediately terminate this agreement.
 
11.           Proxies, Tender Offers, Class Actions, Etc.  Unless specifically
reserved to the Trustee of the Client or a named fiduciary of the Client and
subject to any other written instructions of the Client, Hyperion is hereby
appointed the Client’s agent and attorney-in-fact in its discretion to vote,
tender or convert any securities in the Investment Account; to execute proxies,
waivers, consents and other instruments with respect to such securities; to
endorse, transfer or deliver such securities and to participate in or consent to
any class action, plan of reorganization, merger, combination, consolidation,
liquidation or similar plan with reference to such securities; and Hyperion
shall not incur any liability to the Client by reason of any exercise of, or
failure to exercise, such discretion.  Notwithstanding the foregoing provisions
of this Section 11, if Hyperion, or any of its affiliates has an adverse or
potentially adverse interest with respect to the vote or other requested action,
Hyperion shall so inform the Client, which shall thereupon become responsible
for the determination on such vote or other action.
 
12.           Confidential Relationship.  All information and advice furnished
by either party to this Agreement shall be treated as confidential and shall not
be disclosed to third parties except as required by applicable law or
regulation. In addition, Hyperion, without the prior written consent of the
Client,  will not disclose to any third party (other than its attorneys,
accountants, representatives and consultants with a business need to know) the
existence or purpose of this Agreement, the terms and conditions hereof, except
as may be required by applicable law or regulation.
 
13.           Services to Other Clients.  Hyperion acts as adviser to other
clients and may give advice, and take action, with respect to any of those
clients that may differ from the advice given, or the time or the nature of
action taken with respect to the Investment Account.  Hyperion is not to favor
or disfavor consistently or consciously any client or class of clients in the
allocation of investment opportunities and that, to the extent practical, such
opportunities are allocated among clients over a period of time on a fair and
equitable basis.  Hyperion shall have no obligation to purchase or sell for the
Investment Account, or to recommend for purchase or sale by the Investment
Account, any security that Hyperion, its principals, affiliates or employees may
purchase for themselves or for any other clients; provided always, however, that
Hyperion shall use its best efforts to maximize the gains for the Investment
Account and that no transaction shall violate any applicable law or regulation,
or be engaged in with the knowledge that such transaction may reasonably be
expected to result in harm to the Client.
 
14.           Relationship with Affiliated Broker-Dealers.  Hyperion will not
use any affiliated broker-dealer for the execution of the Client’s securities
transactions.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
15.           Non-Assignability.   No assignment (as that term is defined in the
Investment Advisers Act of 1940, as amended) of this Agreement may be made by
Hyperion without the prior written consent of the Client.
 
16.           Termination.  This Agreement may be terminated by the Client at
any time without notice and by Hyperion at any time upon thirty (30) days’
written notice.  Upon termination, fees will be prorated to the date of
termination; any accrued portion of unpaid fees will be paid by the Client to
Hyperion; and any unearned portion of prepaid fees will be refunded by Hyperion.
 
17.           Notices.  All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when delivered in writing to the addresses below or when deposited by
first-class mail addressed as follows:
 
(a)           To the Custodian:
 
State Street Bank and Trust Company
801 Pennsylvania Avenue
Kansas City, MO 64105
 
Attention: Vice President, Insurance Services
 
 (b)           To the Client:
 
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road, 2nd Floor
Pembroke, HM 08
Bermuda


Attention: Treasurer
 
(c)           To Hyperion:
 
Hyperion Brookfield Asset Management, Inc.
Three World Financial Center
200 Vesey Street, 10th Floor
New York, N.Y. 10281-1010


Attention: General Counsel
 
18.           Fees.  Hyperion’s fees for services provided under this Agreement
shall be payable by the Client at the end of each calendar quarter for the
preceding three months, in accordance with the schedule of fees attached hereto
as Exhibit B.
 
19.          Written Disclosure Statement. Client acknowledges receipt of
Advisor’s Disclosure Statement at least 48 hours prior to, but not later than,
the date of execution of this agreement.  Accordingly, Client shall have the
option to terminate this agreement without penalty within five business days
after the date of execution; provided, however, that any investment action taken
by Advisor with respect to the Account prior to the effective date of such
termination shall be at Client’s risk.
 
20.           Entire Agreement; Amendment.  This Agreement states the entire
agreement of the parties with respect to management of the Investment Account
and may not be amended except by a writing signed by the parties.
 
21.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with the law of the State of New York, without regard to the laws
of conflict of laws.
 
22.           Effective Date.  This Agreement shall become effective on the day
and year first written above.
 
23.           No Waiver.  Nothing in this Agreement shall in any way constitute
a waiver or limitation of any rights which Client may have under federal or
state securities laws.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by their duly authorized officers as of the day, month and year
first above written.
 


 
Platinum Underwriters Holdings, Ltd.
 
Address:                The Belvedere Building
69 Pitts Bay Road, 2nd Floor
Pembroke, HM 08
Bermuda
 
 
By:/s/ James A. Krantz
Name:   James A. Krantz
Title:Executive Vice President and Chief Financial Officer
 
 
 
Hyperion Brookfield Asset Management, Inc.


Address:              Three World Financial Center
200 Vesey Street. 10th Floor
New York, New York  10281-1010
 
 
By:/s/ John J. Feeney, Jr.
Name:    John J. Feeney, Jr.
Title:President and Chief Executive Officer
 
 
- 4 -

--------------------------------------------------------------------------------

 
 